Citation Nr: 1451996	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied service connection claim for a bilateral foot disorder with calluses and corns between the toes, to include flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran had active service from March 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the Board at a videoconference hearing from the RO in June 2013; a hearing transcript and some VA treatment records are contained in the Virtual VA processing system.  The Board's decision herein is a full grant of the benefit sought, including reopening the previously denied claim and awarding service connection for the current foot disorder.


FINDINGS OF FACT

1.  The Veteran's claim for a bilateral foot disorder, originally characterized as flat feet with corns, was last denied in an August 2004 rating decision; he was notified of the denial and his appellate rights in September 2004, but he did not appeal and no new and material evidence was received within one year after that determination.

2.  Evidence received since the last final denial includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  The Veteran had preexisting bilateral pes planus, not considered disabling; he was treated for symptoms of flat feet and corns between the toes in service; and the evidence does not show that any worsening was due to its natural progression.


CONCLUSIONS OF LAW

1.  The 2004 RO denial of service connection for a bilateral foot disorder became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2003 & 2014).

2.  The criteria for service connection for the current bilateral pes planus and corns between the toes, as aggravation of preexisting disability, are met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to reopen

The Veteran's initial claim for a bilateral foot disorder, characterized as flat feet with corns, was denied in a December 1979 rating decision, based on findings that his pes planus preexisted service and was not aggravated by service.  The Veteran was notified of this denial in January 1980, but he did not appeal, and no pertinent evidence was received within one year; therefore, the denial became final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.192 (1979) [38 C.F.R. §§ 3.104, 3.156(a)&(b), 20.302, 20.1103 (2013)]; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  
 
The Veteran attempted to reopen this claim in October 1984, February 2000, and May 2004.  Although the RO did not issue a decision referencing the feet after the October 1984 claim to reopen, the evidence at that time was considered in the subsequent denials in March 2000 and August 2004 (with notice to the Veteran in September 2004).  The Veteran did not appeal and new and material evidence was not received within one year of the September 2004 notice of denial.  Therefore, this last denial also became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003 & 2014); Bond, 659 F.3d at 1367-68.  
 
The Veteran submitted his current claim to reopen in April 2010.  Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Since the last final denial, he provided additional evidence as to his persistent and recurrent symptoms that began during service, including that he did not have any noticeable problems with his feet prior to service, he mostly tolerated the pain during service, and he sought VA treatment possibly in the 1980s (or shortly after service) for the feet and continuously since that time.  See, e.g., hearing transcript.  

This new evidence is competent and relates to an unestablished fact necessary to substantiate the claim, namely, whether the Veteran's preexisting pes planus was aggravated by service.  Presuming this evidence to be credible, it raises a reasonable likelihood of substantiating the claim.  Therefore, it is new and material, and the claim is reopened.  38 C.F.R. § 3.156(a); Justus v. Principi, 3 Vet. App. 510, 513 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection 

Service connection will be granted for disability that is incurred or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For active duty, there is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service.  Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.

The Veteran's December 1976 service entrance examination noted flat feet, not considered disabling, and he denied a history of foot trouble at that time.  Although apparently not symptomatic at that time, the condition was still diagnosed upon clinical examination and, therefore, was noted.  Consequently, he is not presumed to have been in sound condition upon entry into service for his bilateral pes planus.  See 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529, 530 (1996).  

Because the presumption of soundness does not apply, the Veteran may only bring a claim of aggravation of his pes planus.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  As such, he has the burden of showing a worsening of the disability in service to trigger the presumption of aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012); Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).  

The presumption of aggravation arises, as the Veteran was treated for complaints relating to flat feet in service, as well as removal of corns between the toes.  The Veteran began active duty in March 1977, and a few months later, in May 1977, he underwent removal of soft corns between the toes.  In early January 1979, the Veteran was treated for "very 'flat feet'"; other notations on this record are illegible.  

Therefore, the burden shifts back to VA to rebut the presumption of aggravation through clear and unmistakable evidence that such worsening was due to the natural progress of the disease.  See id.; 38 C.F.R. § 3.306.  This burden has not been met.

At his January 1979 examination for separation from service, the Veteran reported a history of foot trouble.  The examiner commented that the Veteran had bilateral pes planus since childhood that was treated with arch supports with good results and was currently asymptomatic.  The examiner concluded that the pes planus condition existed prior to service and was asymptomatic. 

Nevertheless, at a VA examination in August 1979, the examiner recorded that the Veteran had severe flat feet with corns and complete pronation, and that he complained of feet pain that had been present for two years.  The examiner stated that flat feet was a congenital condition, and the corns that were treated in service appeared to be infectious or inflammatory in nature.  The examiner did not, however, offer an opinion as to whether the preexisting pes planus was aggravated by service, or whether the Veteran's complaints were due to its natural progression. 

The Veteran has consistently reported that he began to have bilateral foot pain with recurrent pressure sores or calluses on the bottoms of his feet and calluses or soft corns between the toes when he was issued boots that were too narrow during basic training, which he used throughout service including with frequent marching.  He has reported repeated outpatient surgeries to remove the calluses and corns, including during service in 1977, and that he turns his feet outward due to pain.  See, e.g., September 2011 notice of disagreement, May 2012 appeal, June 2013 hearing transcript; see also October 1984, February 2000, and May 2004 claims.

As noted above, the Veteran has reported VA treatment for his feet in the 1980s or 1990s.  The claims file includes some records from 1981 to 1982 (with no references to the feet), but records from 1983 to 1984 were noted to be unavailable, and no efforts have been made to obtain any other records from that period.  Nevertheless, available records since 2000 are generally consistent with the Veteran's reports concerning the nature and timing of his disability and symptoms.  

For example, VA treatment records indicate that the Veteran has severe bilateral pes planus with recurrent calluses on the plantar surfaces and calluses or soft corns between the toes, which have been removed via outpatient surgery several times.  He also has a tendency to evert his feet (or turn them outward) and pronation of the feet, and he has been issued arch supports and specialized shoes on several occasions.  See, e.g., VA treatment records in July 2000, November 2000, October 2002, June 2007, June 2010 to October 2010, and August 2011.  

In a July 2000 treatment record, the Veteran complained of sore feet and reported that this started when he was issued shoes that were too small in service and he had to do a lot of marching in them.  He reported trying various treatments in the past that did not work.  The provider noted that this problem had been going on for 25 years.  Similarly, in a November 2000 treatment record, the Veteran reported chronic foot pain since the military in 1977 that was related to his flat feet.

Given the Veteran's complaints of recurrent symptoms of foot pain that started during service, his treatment during service, and his relatively consistent reports after that time, it appears that he had more than temporary flare-ups of his pes planus during service.  Rather, the evidence appears to show a permanent worsening of the underlying condition.  Cf. Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  The 1979 VA examiner did not provide an opinion as to whether the Veteran's congenital or preexisting condition was aggravated, or worsened beyond its natural progression by service.  There is no other VA examination of record pertaining to the Veteran's feet, and the Board will not remand for development of negative evidence.  

In sum, resolving doubt in the Veteran's favor, his preexisting bilateral pes planus became persistently symptomatic and was worsened beyond its natural progression by service.  He has had persistent and recurrent symptoms including but not limited to pain, calluses, and corns between the toes.  Therefore, service connection is warranted for the foot disorders.  See 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.


ORDER

New and material evidence having been received, the previously denied claim of service connection for a bilateral foot disorder is reopened.

Service connection for bilateral pes planus and corns between the toes is granted.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


